     Case 3:19-cv-01120-JAH-MSB Document 47 Filed 06/16/20 PageID.194 Page 1 of 1

1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11    ISMAEL ROMO, JR.,                                 Case No.: 19cv1120-JAH (MSB)
12                                     Plaintiff,
                                                        ORDER SETTING TELEPHONIC
13    v.                                                DISCOVERY CONFERENCE
14    COSTCO WHOLESALE CORPORATION,
15                                   Defendant.

16
17         After receiving separate calls from counsel for both parties on June 16, 2020 and
18   being informed that all necessary counsel are available and wish to participate, the
19   Court SETS a telephonic Discovery Conference on June 23, 2020, at 11:00 a.m. Counsel
20   for Defendant is to arrange the joint call to chambers at (619) 557-6632. The parties are
21   ORDERED to lodge with the Court their letter briefs regarding issues to be addressed at
22   the discovery conference, of up to two (2) pages per party, no later than June 19, 2020,
23   by sending them to Judge Berg’s efile email address (efile_berg@casd.uscourts.gov).
24         IT IS SO ORDERED.
25   Dated: June 16, 2020
26
27
28
                                                    1
                                                                                19cv1120-JAH (MSB)
